I concur with my colleagues in their holding that Messrs. Bernard McCloskey and Percy Benedict, made codefendants, are without responsibility in the premises. I believe, however, that the Eureka Homestead Society, by insisting that it retain possession of the proceeds of mortgage loan in order to assure the payment of the taxes, should be held responsible for the loss occasioned by the collapse of the bank in which its agent placed the money. I, therefore, respectfully dissent from that portion of the opinion and judgment which absolves the Eureka Homestead Society.